 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     ROBERT WHITE,                                    )
 4                                                    )
                          Plaintiff,                  )        Case No.: 2:19-cv-00386-GMN-NJK
 5
            vs.                                       )
 6                                                    )                     ORDER
     LAS VEGAS METROPOLITAN POLICE                    )
 7   DEPARTMENT, et al.,                              )
                                                      )
 8                        Defendants.                 )
 9                                                    )

10          Pending before the Court is Defendant Shade Tree’s (“Defendant’s”) Motion to Dismiss,
11   (ECF No. 7). Plaintiff Robert White (“Plaintiff”) filed a Response, (ECF No. 14), and
12   Defendant filed a Reply, (ECF No. 16). Also pending before the Court is Plaintiff’s Motion for
13   Extension of Time to Serve Defendants, (ECF No. 15). For the reasons discussed below, the
14   Court DENIES Defendant’s Motion to Dismiss and GRANTS nunc pro tunc Plaintiff’s
15   Motion for Extension of Time.

16   I.    BACKGROUND
17         This case arises from events beginning on March 5, 2017, when police officers with the
18   Las Vegas Police Department arrived at Plaintiff’s residence in response to calls about
19   domestic violence between Plaintiff and Andria Joseph. (Compl. ¶¶ 5–28, ECF No. 1). Upon
20   arrival, the police noted minor injuries and created a report detailing a battery offense. (Id. 28–
21   60). Plaintiff alleges that he was eventually incarcerated for domestic violence, though Joseph

22   was not. Additionally, based on the arrest and imprisonment, Defendant allegedly terminated
23   its employment with Plaintiff. (Id. ¶¶ 61–62, 109–112).
24         On March 6, 2019, Plaintiff filed his Complaint against Defendant, Las Vegas
25   Metropolitan Police Department (“LVMPD”), Sherriff Joseph Lombardo, several officers with


                                                 Page 1 of 4
 1   the LVMPD, and Andria Joseph’s estate. Specific to Defendant, Plaintiff alleges that it
 2   wrongfully terminated him as an employee and failed to properly investigate the truth of the
 3   domestic violence charges, arrest, and incarceration. (Id. ¶¶ 109–112).
 4          The Court issued a summons to Plaintiff when he filed his Complaint in order for him to
 5   serve it upon all Defendants within 90 days. On June 5, 2019, the Court notified Plaintiff that
 6   “this action may be dismissed without prejudice . . . unless proof of service is filed with the
 7   clerk by 07/05/2019.” (Not. Intent to Dismiss, ECF No. 5). Plaintiff then filed proof of service
 8   as to Defendant on July 3, 2019. (Mot. Dismiss 2:18–19, ECF No. 7). However, in light of
 9   Plaintiff’s failure to serve Defendant within the 90-day window under Federal Rule of Civil
10   Procedure 4(m), Defendant filed the instant Motion seeking dismissal of Plaintiff’s Complaint.
11   (Id. 2:19–23). Thereafter, on August 22, 2019, Plaintiff filed his Response to Defendant’s
12   Motion and a Counter-Motion for an extension of time to serve all Defendants, (ECF No. 15).
13   II.    LEGAL STANDARD
14          Courts have broad discretion to extend time for service under Federal Rule of Civil
15   Procedure 4(m). Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2003). The Supreme Court
16   has stated that the 90–day period for service contained in FRCP 4(m) “operates not as an outer
17   limit subject to reduction, but as an irreducible allowance.” Henderson v. United States, 517
18   U.S. 654, 661 (1996). Moreover, if the plaintiff shows good cause for the failure to effect
19   service within the 90-day window, “the court must extend the time for service for an
20   appropriate period.” Fed. R. Civ. P. 4(m).
21   III.   DISCUSSION
22          Defendant moves for the Court to dismiss it as a party in Plaintiff’s Complaint due to
23   Plaintiff’s failure to serve it within 90 days of the Complaint’s filing. (Mot. Dismiss 3:2–11).
24   Defendant adds that Plaintiff has not shown good cause for his failure to comply with FRCP
25   4(m)’s requirements, and thus an extension need not be awarded. (Id.). In response, Plaintiff


                                                  Page 2 of 4
 1   contends that he mistakenly thought Nevada state rules governed service of process, which
 2   would provide 120 days for service. (Resp. 3:12–15). Accordingly, Plaintiff seeks an extension
 3   of FRCP 4(m)’s deadline so that Plaintiff can be given 120 days to serve Defendant. An
 4   extension of 120 days would mean that Plaintiff’s service of Defendant on July 3, 2019, is
 5   timely. (Mot. Extension 5:14–16, ECF No. 15).
 6          The Court finds that an extension of time for Plaintiff to serve Defendant with the
 7   Complaint is appropriate. Though Defendant argues that Plaintiff has not shown good cause
 8   for an extension, courts in this District recognize that FRCP 4(m) “authorizes the court to
 9   relieve a plaintiff of the consequences of an application of [Rule 4(m)] even if there is no good
10   cause shown.” Fisher v. TheVegasPackage.com, Inc., No. 2:19-cv-01613-JAD-VCF, 2019 WL
11   6828295, at *1 (D. Nev. Dec. 12, 2019) (quoting Fed. R. Civ. P. 4(m), Advisory Committee
12   Notes, 1993 Amendments). Here, Plaintiff complied with the Court’s initial warning about
13   dismissal if service did not occur by July 5, 2019. (Not. Intent to Dismiss, ECF No. 5). The
14   ultimate delay in service was therefore minimal and far different than circumstances in other
15   cases cited by Defendant where untimely service warranted dismissal. (Mot. Dismiss 3:17–28)
16   (citing Wilhelm v. Yott, No. 3:09-cv-488-RCJ-RAM, 2010 WL 1416898, at *2 (D. Nev. Mar.
17   30, 2010), where the plaintiff completed service 422 days after filing the complaint.). Also,
18   Defendant does not demonstrate sufficient prejudice for dismissal; and the prejudice to Plaintiff
19   would be severe.
20          Accordingly, the Court declines to dismiss Plaintiff’s Complaint based on a failure to
21   serve Defendant within 90 days of the Complaint’s filing. Moreover, the Court will extend the
22   service requirement nunc pro tunc for 120 days from the Complaint’s filing date of March 6,
23   2019. Plaintiff should recognize, however, that his pro se status alone will not serve as an
24   excuse for additional failures to follow procedural rules. Cf. Jacobsen v. Filler, 790 F.2d 1362,
25



                                                Page 3 of 4
 1   1364 (9th Cir. 1986) (stating that pro se litigants in an ordinary civil case should not be treated
 2   more favorably than attorneys of record in reference to procedural rules).
 3   IV.    CONCLUSION
 4          IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, (ECF No. 7), is
 5   DENIED.
 6          IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time, (ECF No.
 7   15), is GRANTED nunc pro tunc.
 8                      18 day of December, 2019.
            DATED this _____
 9

10                                                  ___________________________________
11
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 4 of 4
